      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 1 of 11

                                                                                                      6/25/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID S. OWENS,

                                   Plaintiff,

                       -against-

CITY OF NEW YORK, LIEUTENANT                                    19-CV-10213 (GBD) (JLC)
CARMINE SEMIOLI, Shield No. 5259, POLICE
OFFICER LUIS TORRES, Shield No. 19168,                            ORDER OF SERVICE
POLICE OFFICER LINDSEY ROBBLES, Shield
No. 9206, POLICE OFFICER JUAN DIAZ, Shield
No. 4060, ARRESTING OFFICER JOHN or JANE
DOE, Identification No. 947809,

                                   Defendants.

JAMES L. COTT, United States Magistrate Judge:

       Plaintiff, currently incarcerated in Auburn Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order

dated November 26, 2019, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP).1

                                                DISCUSSION

A.     Service on Lieutenant Carmine Semioli, Shield No. 5259; Officer Luis Torres, Shield
       No. 19168; Officer Lindsey Robbles, Shield No. 9206; Officer Juan Diaz, Shield No.
       4060

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals



1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 2 of 11



Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Lieutenant Carmine Semioli, Shield No.

5209; Officer Luis Torres, Shield No.19168; Officer Lindsey Robbles, Shield No. 9206; and

Officer Juan Diaz, Shield No. 4060, through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for these Defendants. The Clerk of Court is further instructed to issue summonses and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.




                                                  2
      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 3 of 11



B.     Arresting Officer John or Jane Doe, Identification No. 947809

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York City Police Department to identify the police

officer who arrested Plaintiff on November 2, 2016. It is therefore ordered that the New York

City Law Department, which is the attorney for and agent of the New York City Police

Department, must ascertain the identity of Officer John or Jane Doe, Identification No. 947809

of the 24th Precinct, whom Plaintiff seeks to sue here and confirm the address where this

Defendant may be served. The New York City Law Department must provide this information to

Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John or Jane Doe defendant. The amended complaint will replace, not supplement,

the original complaint. An amended complaint form that Plaintiff should complete is attached to

this order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the address for the named John or Jane Doe Defendant and deliver to the U.S.

Marshals Service. all documents necessary to effect service.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Carmine Semioli, Shield # 5259; Luis Torres, Shield # 19168;



                                                  3
      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 4 of 11



Lindsey Robbles, Shield # 9206; Juan Diaz, Shield # 4060, and deliver to the U.S. Marshals

Service all documents necessary to effect service.

         The Clerk of Court is directed to mail a copy of this order and the complaint to New York

City Law Department at: 100 Church Street, New York, New York 10007.

         An “Amended Complaint” form is attached to this order.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York




                                                 4
Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 5 of 11



              DEFENDANTS AND SERVICE ADDRESSES


      Carmine Semioli, Shield # 5259
      Lieutenant, New York City Police Department
      138 West 30th Street
      New York, New York 10007

      Luis Torres, Shield # 19168
      Police Officer, Bronx Court House 4-E26
      215 East 161st Street
      Bronx, NY 10451

      Lindsey Robbles, Shield # 9206
      Police Officer, 24 Precinct
      151 West 100th Street
      New York, NY 10025

      Juan Diaz, Shield # 4060
      1 Police Plaza Path
      New York, NY 10038




                                       5
       Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 7 of 11



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 8 of 11



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 9 of 11



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
      Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 10 of 11




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
       Case 1:19-cv-10213-GBD-JLC Document 35 Filed 06/25/20 Page 11 of 11



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
